Case 2:19-cv-11659-GAD-SDD ECF No. 4 filed 06/05/19       PageID.57    Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

                                          x
REID BIGLAND,                             :
                                          :
      Plaintiff,                          :    No. 19-cv-11659
                                          :
v.                                        :    Honorable Laurie J. Michelson
                                               District Court Judge
                                          :
FCA NORTH AMERICA HOLDINGS, LLC;          :    Honorable Stephanie Dawkins Davis
FCA US LLC; FIAT CHRYSLER                 :    Magistrate Judge
AUTOMOBILES, N.V.,                        :
                                          :
      Defendants.                         :
                                          x



         NOTICE OF APPEARANCE OF THOMAS W. CRANMER
      PLEASE TAKE NOTICE that Thomas W. Cranmer of Miller, Canfield,

Paddock and Stone, PLC, hereby enters his appearance on behalf of Defendants

FCA North America Holdings LLC and FCA US LLC in the above-captioned case.

The appearance shall not be deemed to be a waiver of any rights or defenses that

may be available to FCA North America Holdings LLC and FCA US LLC under

common law, statutes, the United States Constitution, or the Federal Rules of Civil

Procedure.
Case 2:19-cv-11659-GAD-SDD ECF No. 4 filed 06/05/19    PageID.58   Page 2 of 3



                            Respectfully submitted,

                            By:   /s/Thomas W. Cranmer
                                  Thomas W. Cranmer (P25252)
                            Miller, Canfield, Paddock and Stone, P.L.C.
                            840 West Long Lake Road, Suite 150
                            Troy, MI 48098
                            Phone: (248) 267-3381
                            cramner@millercanfield.com
                            Attorneys for Defendants FCA North America
                            Holdings LLC and FCA US LLC
Dated: June 5, 2019




                                     2
 Case 2:19-cv-11659-GAD-SDD ECF No. 4 filed 06/05/19        PageID.59   Page 3 of 3



                           CERTIFICATE OF SERVICE

         I hereby certify that on June 5, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to the following to all parties of record, and I hereby

certify that I have mailed by United States Postal Service the paper to the

following non-ECF participants: None.




                                 Respectfully submitted,

                                 By:   /s/Thomas W. Cranmer
                                       Thomas W. Cranmer (P25252)
                                 Miller, Canfield, Paddock and Stone, P.L.C.
                                 840 West Long Lake Road, Suite 150
                                 Troy, MI 48098
                                 Phone: (248) 267-3381
                                 cramner@millercanfield.com
                                 Attorneys for Defendants FCA North America
                                 Holdings LLC and FCA US LLC




33777007.1\088888-02778




                                          3
